ANDERSON, J.
The failure of vthe copy of the venire, served on the defendant, to state the residence of the jurors, furnished no grounds for quashing same. —White v. State, 136 Ala. 58, 34 South. 177.
What Will White, the deceased, said after he was found about a half hour after the shooting and from a quarter to a half mile from the place of the difficulty, was properly excluded by the trial court. It was pure hearsay evidence, was not a part of the res gestae, and no predicate was shown to render it admissible as a dying declaration.
The witness Roxy Williams had testified in behalf of the defendant, and the questions objected to, which were propounded on cross-examination to the defendant, *62sought evidence establishing his relationship with said witness, aud which would teud to affect her credibility as a witness.
The charges requested by the defendant were properly refused. If not otherwise bad, they preterinitted the defendant’s freedom from fault in provoking or encouraging the difficulty, when there was evidence that defendant got after the deceased about breaking into the house and whipping Roxy.
The judgment of the circuit court is affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.